Title: From James Madison to James Dodge, 8 July 1806
From: Madison, James
To: Dodge, James



Sir.
Department of State, July 8th: 1806.

Sidi Mellimelli being about to return without coming to terms, which are deemed admissible; Mr. Lear has been directed to proceed to Tunis, in order to place by proper explanations the affairs of the United States upon a more steady footing.  In lieu of the Cruiser taken from the Bey it has been judged advisable to give the Brig Franklin of 10 pounders; and the Ambassador has been permitted to put on board her a quantity of merchandize on his own account, with which and some presents for the Bey she has been fully loaded.  The Ambassador will take his passage in her to the Mediterranean.  A Secretary and book case, two bureaux, and four brass fieldpieces, with their carriages & perhaps a few barrels of Rice, part of the present intended for the Bey, could not be shipped on board the Brig for want of room: they will however be forwarded by an early conveyance.  During the stay of the Embassy here a misunderstanding took place between the Ambassador and his suite, which has excited an apprehension, in some of them, of the effects of his resentment at Tunis.  I enclose a copy of a letter in which I have recommended a reconciliation, and I request you to promote the same object by any proper means of which you can avail yourself should there appear to be occasion for them.  I am &c:

James Madison

